internal_revenue_service department of the treasury washington dc person to contact richard k passales telephone number -622-7530 refer reply to cc corp b04 plr-127906-01 date date number release date index number date o dear this responds to your date request that we supplement our letter_ruling dated date plr-118279-00 the prior letter_ruling capitalized terms not defined herein have the meanings assigned them in the prior letter_ruling the prior letter_ruling addresses certain federal_income_tax consequences of a proposed initial_public_offering of controlled stock the offering followed by the distribution by distributing of its controlled stock the distribution and certain related transactions the offering was completed on date o the distribution has not yet been undertaken the taxpayer proposes to modify the proposed transaction described in the prior letter_ruling in the following manner before the distribution the distributing preferred_stock held by investor d the old preferred will be exchanged for new distributing preferred_stock the new preferred pursuant to an exchange_agreement the new preferred will have the same terms as the old preferred with the following exceptions i distributing will not make the cash distribution to investor d that is described in step vi of the proposed transaction and ii the amount of the reduction in the liquidation preference of investor d’s old preferred will be the value of the controlled stock distributed on the new preferred as of the redemption date or if earlier the date distributing is liquidated rather than as of the distribution date since distributing will not make the cash distribution the references to the cash distribution in the legend and caveats of the prior letter_ruling are deleted additionally distributing no longer intends to contribute substantially_all of its non-operating assets other than the sub sub sub and controlled stock to sub and controlled and then contribute the sub and sub stock to sub as described in step ii of the proposed transaction instead distributing will contribute certain non- operating_assets to controlled in exchange for additional controlled stock and cause sub to merge into distributing after the merger of sub into distributing distributing will conduct directly sub 1's share of the integrated activities of business c plr-127906-01 also distributing no longer intends to do either i an initial_public_offering of sub stock followed by a distribution of distributing’s sub stock to its shareholders or ii an initial_public_offering of sub stock followed by a distribution of distributing's sub stock to its shareholders instead distributing will sell or dispose_of the stock or assets of these subsidiaries or liquidate them as a result clause v of the caveats of the prior letter_ruling is deleted in response to these changes representations d and g are deleted from the prior letter_ruling and representations e1 f and l are replaced with the following representations e1 the gross assets of the business relied upon by distributing to satisfy the active trade_or_business test of sec_355 will have a fair_market_value equal to or greater than five percent of the total fair_market_value of the gross assets of distributing immediately after the distribution f following the distribution controlled and distributing each will continue independently and with its separate employees the active_conduct of its share of the integrated activities of business c l there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business and except that distributing may sell or otherwise dispose_of sub or sub or both including through distributions to distributing’s shareholders distributing further represents that its continued conduct of a significant active trade_or_business under sec_355 would be unaffected by any disposition of the stock or the assets of sub or sub or both see representations e1 and f as a result of the changes described above rulings and of the prior letter_ruling are deleted and replaced with the following rulings no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing’s shareholders on the distribution sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of each distributing shareholder after the distribution will equal the basis of the distributing stock held by the shareholder immediately before the distribution sec_358 and sec_358 the aggregate basis will be allocated between the distributing stock and controlled stock in proportion to the fair_market_value of each immediately after the distribution in accordance with sec_1_358-2 sec_358 in addition the following ruling is issued plr-127906-01 except as described above regarding rulings and of the prior letter_ruling the additional information and representations contained in this supplemental ruling will not adversely affect the prior letter_ruling and the prior letter_ruling retains full force and effect we express no opinion about the tax treatment of the proposed transaction under any other provision of the code or regulations or the tax treatment of any condition existing at the time of or effect resulting from the proposed transaction that is not specifically covered by the above rulings in particular no opinion is expressed regarding the tax treatment of the sale_or_other_disposition of sub or sub or both described above in representation l this supplemental letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the proposed transaction should attach a copy of this letter along with a copy of the prior letter_ruling to the taxpayer’s federal_income_tax return for the taxable_year in which the proposed transaction is completed under a power_of_attorney on file in this office a copy of this letter is being sent to each of your authorized representatives sincerely associate chief_counsel corporate by wayne t murray senior technician reviewer branch
